DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 11 and 12 are cancelled.  Claims 1, 4 and 8-10 are amended.  Claims 1-10 and 13-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. (US PG Pub. 20040165154) in view of Solomon et al. (US PG Pub. 20070099700).
Regarding claims 1 and 10, Kobori discloses a projection system (front projection type projector 1 of fig. 1), configured to project a projection beam toward a projection target (screen 4 of fig. 4), wherein the projection system comprises an image capturing device (infrared camera 23 of fig. 4) and a projection device (projector 1), and wherein: 
the image capturing device (23) is configured to capture an appearance image comprising a path target as image information (para. 0053; infrared camera 23 catches the light reflected from the person standing in the projection path 3 with the infrared light 
the projection device (1) is electrically connected to the image capturing device (illustrated in fig. 4), the projection device provides the projection beam (infrared light is split from the light source 19 (which comprises both RGB light and infrared light) and projected through the projection lens 2 of fig. 4), and the projection beam comprises a first beam (infrared light of fig. 4) and a second beam (RGB light of fig. 4), wherein the path target (para. 0053; light reflected from the person standing in the projection path 3 with the infrared light reflected from the screen 4) is located in a transmitting path of the first beam (IR light), and the second beam (RGB light) is projected onto the projection target (para. 0024; When each of R, G and B light is incident on the light valve 20, the light having the intensity according to a gray-scale level of the projected image information determined by FIG. 6B per every pixel is transmitted or reflected and, then, the outgoing light is projected on the screen 4 through the projection lens in an enlarged manner), and the projection device adjusts an luminous intensity of the first beam according to the image information, so as to reduce the luminous intensity of the first beam (para. 0036; when any object enters into the projection path, it is possible to reduce the intensity of the light projected on the object only).
Kobori fails to teach wherein the projection system is configured to obtain a relative relationship between a projection coordinate and a capturing coordinate, wherein the projection device is configured to project a calibration beam to form a calibration pattern, wherein the image capturing device is configured to capture the calibration pattern to generate calibration information, wherein the projection system is 
Solomon discloses wherein the projection system is configured to obtain a relative relationship between a projection coordinate and a capturing coordinate (para. 0029; This test screen can be projected upon initial setup of the device for any given setting, and/or it can be periodically projected during ordinary use of the device, such as for a very short duration (e.g., below the threshold of human perception). The test screen can include elements to indicate focus.  The test screen will have a known parameters such as position and brightness, If the reflected image detected by the camera varies (outside a range of tolerance) from the known parameters of the test screen in focus (provides a known distance), the device can automatically compensate by adjusting output for these parameters), wherein the projection device is configured to project a calibration beam to form a calibration pattern (para. 0029; test screen can be projected upon initial setup of the device for any given setting), wherein the image capturing device (camera 42 of fig. 6) is configured to capture the calibration pattern (test pattern) to generate calibration information (para. 0029; the system can be configured for adjustment of these parameters by the user with the device in a setup mode, in addition to or in place of the automatic adjustment feature), wherein the projection system (projector which comprises projection lens 40) is configured to calculate the relative relationship between the projection coordinate (provided by the test screen) and the capturing coordinate (observed from the test screen) according to the calibration information (microprocessor 102  is programmed and configured to receive input from the control devices (camera) The camera repeatedly captures an image of the projected image, and provides this image to the microprocessor 102, which 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Kobori with the calibration system of Solomon in order to provide better video images (Solomon; para. 0016).

Regarding claim 2, Kobori discloses a projection device that provides a blanking feature which can reduce glare by reducing projected light entering into eyes while keeping a picture projected on a screen during a presentation using the projected image by a speaker on the platform even when (1) someone enters into the projection path accidentally, (2) the speaker standing in the projection path turns his/her face to the projector, or (3) a picture is displayed in an enlarged manner or trapezoidal distortion is compensated because of setting of the projector and the screen (para. 0006). 
Kobori fails to teach wherein the image capturing device is built in the projection device.
Solomon discloses the image capturing device is built in the projection device (a compound lens 38, behind which are a projection lens 40 and camera lens 42 of fig. 6 are comprised in device 10 of fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Kobori with the integrated camera of Solomon in order to make the device more compact.



Regarding claims 4 and 13, Kobori discloses wherein the projection system further comprises: a processing unit (video processor 11 of fig. 4), electrically connected to the image capturing device (infrared camera 23 of fig. 4) and the projection device (projector 1 comprising lamp 19, light valve 20, projection lens 20 of fig. 4), wherein the processing unit (11) is configured to receive the image information and provide an adjustment control signal to the projection device (para. 0050; an image in which the intensity level of an area corresponding to the person area is reduced may be selected during the frame period when the capture is permitted. In this case, in a manner similar to the first embodiment, the image comparator 15 is configured to compare the displayed area extraction image from the scaling unit 14 with the image having the reduced intensity level from the image signal combining unit 18), and the projection device (projector 1 comprising lamp 19, light valve 20, projection lens 20 of fig. 4) is configured to receive the adjustment control signal and is configured to adjust the luminous intensity of the first beam (para. 0050; an image in which the intensity level of an area corresponding to the person area is reduced may be selected during the frame period when the capture is permitted).

Regarding claim 5, Kobori discloses wherein the processing unit (11) is built in the image capturing device or the projection device (illustrated in fig. 4).

Regarding claims 6 and 14, Kobori discloses wherein the path target is a person, a human face or a human eye (para. 0050; an image in which the intensity level of an area corresponding to the person area is reduced may be selected during the frame period when the capture is permitted and illustrated in fig. 1).

Regarding claims 7 and 15, Kobori discloses wherein the adjustment control signal comprises an image data (para. 0033; image signal combining unit 18 superimposes the masked image (intensity reduction) information on the displayed image information to generate projection image (FIG. 6F).) and/or a coordinate data.

Regarding claim 8, Kobori discloses wherein the projection device comprises a light valve (light valve 20 of fig. 4), and the projection device is configured to adjust the light valve according to the image information (para. 0020; a processing operation in the projector 1 will be described in detail. First, the video processor 11 generates displayed image information (FIG. 6B) obtained by processing input image information from the video signal input 10 so that the input image information conforms to the display format of the light valve 20 and para. 0024; the light valve 20, the light having the intensity according to a gray-scale level of the projected image information determined by FIG. 6B per every pixel is transmitted or reflected and, then, the outgoing light is projected on the screen 4 through the projection lens in an enlarged manner).

Regarding claims 9 and 16, Kobori discloses wherein the luminous intensity of the first beam is adjusted (para. 0050; an image in which the intensity level of an area 
Kobori fails to teach wherein the beam is adjusted to zero; however, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the intensity first beam to zero in order to prevent eye squinting of the presenter when the image is projected to the projection target.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues on page 8 of the Remarks that Solomon does not teach or suggest that it can be used to obtain a relative relationship between a projection coordinate and a capturing coordinate. In other words, Solomon fails to disclose "wherein the projection system is configured to obtain a relative relationship between a projection coordinate and a capturing coordinate" recited in amended claim 1.
Examiner respectfully disagrees.  Solomon para. 0029; discloses the projection of a test screen upon initial set-up of the device.  The test screen can include elements to indicate focus (elements that indicate focus requires at least a distance to the reflected image). If the reflected image detected by the camera varies (outside a range of tolerance) from the known parameters of the test screen in reference to focus, the device can automatically compensate by adjusting output for these parameters.  The disclosed example clearly indicates a relative relationship between a projection coordinate (from the test screen which indicates a distance to the projection surface) and a capturing coordinate (the captured image from the test screen) and based on that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        25 February 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882